Citation Nr: 1134723	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran had active duty service from December 1967 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for status post atrioventricular permanent pacemaker implantation status post acute myocardial infarction (claimed as a heart attack).  

In May 2008, the Veteran failed to appear, without explanation, for a hearing at the RO.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2010).

The Board also notes that the Veteran was initially represented by Disabled American Veterans.  However, in January 2011, the Board received a statement from a private attorney, Jan Dils, with an attached VA Form 21-22a, signed by the Veteran, which appointed her as his representative.  The Board accepts the request to change representation because it was filed within 90 days after he was notified by the RO that his case was being sent to the Board.  See 38 C.F.R. § 20.1304 (2010).

The Board further notes that the Veteran has submitted additional evidence following the last adjudication by the RO without a waiver of review by the RO.  However, as the Board is granting the Veteran's claim for service connection, a waiver of review by the RO is not necessary.  38 C.F.R. § 20.1304(c).

In addition, in his February 2007 notice of disagreement, the Veteran stated that he was treated at the VA Hospital in Salisbury, North Carolina, in the early 1970's for skin rashes.  He indicated that he had been informed that he had been exposed to Agent Orange while serving in Vietnam.  It is unclear as to whether the Veteran intended to file a claim for service connection for a skin disorder.  Nevertheless, that matter is not currently before the Board because it has not been prepared for appellate review.  Accordingly, the issue of entitlement to service connection for a skin disorder is referred to the RO for appropriate action.
FINDING OF FACT

1.  The Veteran served in Vietnam from August 1969 to July 1970 and is presumed to have been exposed to herbicides.

2.  The Veteran has been shown to have atherosclerotic cardiovascular disease and coronary artery disease status post myocardial infarction, which is presumed to be related to in-service herbicide exposure.


CONCLUSION OF LAW

Atherosclerotic cardiovascular disease and coronary artery disease is presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In the decision below, the Board has granted the Veteran's claim for service connection for a cardiovascular disorder, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied. Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a cardiovascular disorder.  The Veteran contends that his exposure to Agent Orange during his active duty service in Vietnam was a major cause of the heart attack that he suffered in 2006.  

During the pendency of this appeal, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced the decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and hairy cell leukemia and other B cell leukemias.  VA's final regulation was issued on August 31, 2010. See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).  For purposes of this regulation, the term "ischemic heart disease" includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease and coronary bypass surgery; and, stable, unstable, and Prinzmetal's angina.

The RO requested the Veteran's dates of service in Vietnam.  In a July 2005 response, the National Personnel Records Center (NPRC) confirmed that he served in the Republic of Vietnam from August 1969 to July1970.  Therefore, the Veteran is presumed to have been exposed to herbicides.

In addition, private treatment records dated in February 2006 indicate that the Veteran with diagnosed with coronary artery disease and suffered a myocardial infarction.  He later underwent an atrioventricular permanent pacemaker implantation that same month.  Additional private treatment records also show that he was diagnosed with atherosclerotic cardiovascular disease in February 2006.  As such, the medical evidence shows that the Veteran has a current diagnosis of ischemic heart disease, to include atherosclerotic cardiovascular disease and coronary artery disease.  Accordingly, the Board finds that service connection for atherosclerotic cardiovascular disease and coronary artery disease status post myocardial infarction is warranted on a presumptive basis.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for atherosclerotic cardiovascular disease and coronary artery disease status post myocardial infarction is granted.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


